Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                                Page 1 of 23 PageID 432



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                      AMARILLO DIVISION


    SABRINA K. MARSHALL,                                 §
                                                         §
         Plaintiff,                                      §
                                                         §
    v.                                                   §      2:20-CV-215-M-BR
                                                         §
    DENIS MCDONOUGH1,                                    §
                                                         §
         Defendant.                                      §


             FINDINGS, CONCLUSIONS, AND RECOMMENDATION TO
               GRANT IN PART AND DENY IN PART DEFENDANT’S
          MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

         Before the Court is Defendant Denis McDonough’s (“Defendant’s”) Motion to Dismiss In

Part Sabrina K. Marshall’s (“Plaintiff’s”) First Amended Complaint Pursuant to Rules 12(b)(1)

and 12(b)(6) (ECF 40), Plaintiff’s Response (ECF 42), Defendant’s Reply (ECF 43), and

Plaintiff’s Sur-Reply (titled Plaintiff's Response to Defendant’s Motion for Partial Motion to

Dismiss) (ECF 44). The undersigned recommends the Defendant’s Partial Motion to Dismiss be

GRANTED in part and DENIED in part.

                                      I.     FACTUAL BACKGROUND

         Plaintiff is a Registered Nurse (“RN”) and is African American. (ECF 37-1 at 1)2. She was

employed by the VA Medical Center in Amarillo, Texas, and worked at the Community Living

Center-A (“CLCA”) of the VA during the relevant events of this lawsuit, often performing her RN



1 The current Secretary of Veteran’s Affairs (“VA”), Denis McDonough, has been substituted for Robert L. Wilkie,
former VA Secretary, pursuant to Federal Rule of Civil Procedure 25(d).
2All of the facts stated herein are taken from the allegations contained in Plaintiff’s First Amended Complaint and its
attachments. (ECF 37, 37-1).
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                     Page 2 of 23 PageID 433



duties as the Charge Nurse. (Id.). Plaintiff alleges that beginning in October of 2018 she suffered

at work from discriminatory remarks and behavior from her coworkers, creating a hostile work

environment. (Id.). Plaintiff specifically alleges that on June 24, 2019 an employee meeting was

conducted by her supervisor and other employees at the meeting engaged in discriminatory

conduct, including slander of Plaintiff and throwing a tissue box of Kleenex at Plaintiff. (Id.).

Plaintiff alleges that her supervisor allowed other employees to victimize Plaintiff because of her

physical limitations, disabilities, and race during this meeting. (Id.). Plaintiff claims that the June

24, 2019 meeting caused mental anguish and created a hostile work environment for Plaintiff. (Id.).

       Plaintiff claims her supervisor “bypassed” the guidelines for dealing with complaints of a

hostile work environment. (Id.). Specifically, Plaintiff alleges that her supervisor disclosed private

communications in emails sent by Plaintiff to the coworkers that were harassing her and

discriminating against her. (Id.). Plaintiff alleges that her subordinates (the other nurses and health

care workers she supervised) acted with “insubordination” toward her orders on the basis of her

race, and that her supervisor failed to conduct an investigation into these actions or the motive

behind these actions. (Id.). Plaintiff further alleges that her supervisor engaged in discriminatory

or disparate treatment based on her race when he failed to discipline her subordinates for their

discriminatory behavior. (Id.).

       Plaintiff alleges that a Licensed Vocational Nurse (“LVN”) that Plaintiff supervised

engaged in discriminatory and retaliatory conduct, including false accusations and aggressive

behavior, toward Plaintiff after the LVN was suspended from dispensing medications. (Id. at 2).

Plaintiff reported this behavior, but she claims her supervisor “condoned” the LVN’s behavior,

rather than taking appropriate remedial action, further subjecting Plaintiff to a hostile work

environment. (Id.).




                                                  2
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 3 of 23 PageID 434



        Plaintiff filed an Equal Employment Opportunity (“EEO”) Complaint concerning the

hostile work environment and discrimination. (Id.). Plaintiff alleges that her supervisor retaliated

against her four days after the filing of the EEO Complaint by “writing her up” for five violations

of employee conduct and investigating each of those violations. (Id.). Plaintiff claims that the

investigations were conducted by an individual with a conflict of interest. (Id.). Plaintiff alleges

her supervisor’s conduct was based on racial discrimination and discrimination for her physical

disabilities. (Id.).

        Plaintiff alleges she suffers from “Chronic Fatigue, Fibromyalgia, and Adrenal

Insufficiency” and that her coworkers discriminated against her because of her disabilities. (Id.).

Plaintiff alleges that an Assistant Nurse Manager, who had a conflict of interest based on familial

relationships with individuals involved, informed Plaintiff that she had to continue working with

the insubordinate LVN or else be demoted to the position of Certified Nurses Assistant (“CNA”),

a more physically demanding job beyond Plaintiff’s physical limitations. (Id. at 3). Plaintiff asserts

that another Charge Nurse had determined that the LVN and Plaintiff did not have to work

together. (Id.). Plaintiff alleges this decision forced her to remain working in a hostile work

environment. (Id.).

        Plaintiff further alleges that the Assistant Nurse Manager and the LVN conspired against

Plaintiff to frame her for a policy violation concerning the proper storage of medication. (Id.). On

May 31, 2019 another RN determined that Plaintiff left two unopened narcotics unsecured in her

medication cart. (Id.). Plaintiff claims that other witnesses saw the LVN take the narcotics out of

a locked box and place them in Plaintiff’s medication cart. (Id.). Plaintiff alleges that the

medication diversion accusation was substantiated on the basis of false statements from the LVN

without a proper investigation. (Id.). Plaintiff alleges she was denied due process during the




                                                  3
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                      Page 4 of 23 PageID 435



investigation into these accusations by her supervisor. (Id.). Plaintiff alleges her supervisor took

the side of the insubordinate LVN without any further investigation. (Id. at 4). Plaintiff alleges that

the LVN’s behavior toward Plaintiff included racial slurs. (Id.).

        Plaintiff alleges that her supervisor was aware of her physical disabilities and her diagnosis,

but failed to accommodate her needs. (Id.). Specifically, Plaintiff requested an ergonomic chair

and an easier access disability parking space. (Id.). Plaintiff alleges she was denied these

accommodations. (Id.). Plaintiff alleges her pay, work schedule, job title and duties were changed

in retaliation for these requests. (Id.). Plaintiff alleges that no alternative accommodations were

explored or offered. (Id.). Plaintiff alleges that her supervisor retaliated against her by contacting

the safety officer when Plaintiff used a heating pad and small space heater (in violation of safety

policies) to mitigate her cold sensitivity caused by her disabilities. (Id.).

        Plaintiff claims that she was the only African American RN at the CLCA during her

employment there. (Id.). She claims her demotion to CNA was the result of racial discrimination,

as she was the only RN demoted to such a position. (Id.). Further, Plaintiff alleges that she still

maintained her Charge Nurse duties and responsibilities but received CNA pay. (Id. at 5). Plaintiff

alleges that a newly graduated LVN, related by marriage to the Assistant Nurse Manager, was

allowed to fill the Charge Nurse position, despite Plaintiff’s seniority. (Id.).

        On February 11, 2019 during Plaintiff’s employment, Plaintiff alleges she was diagnosed

with Anxiety Induced Amnesia as a result of the hostile work environment. (Id.). Plaintiff informed

her supervisor of the diagnosis, but the disparate and discriminatory treatment continued without

any attempt at correction. (Id.).

        An investigation into Plaintiff’s allegations was initiated by Leanna Tijerina on June 11,

2019. (Id.). On June 12, 2019 Plaintiff texted Ms. Tijerina a list of 12 names of individuals who




                                                   4
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 5 of 23 PageID 436



had discriminated against Plaintiff. (Id.). Plaintiff alleges that no witnesses were interviewed, nor

any investigation conducted, until over a year later, and that two witnesses later confirmed

Plaintiff’s allegations. (Id.).

        Plaintiff alleges the hostile work environment existed from October of 2018 through July

of 2020, when her employment ended. (Id. at 6). Plaintiff alleges that she had to use over 1,000

hours of leave pursuant to the Family Medical Leave Act (“FMLA”) during this time. (Id.).

Plaintiff further alleges she made repeated complaints of racial discrimination and disability

discrimination, which were ignored, during her tenure with the VA. (Id.). Toward the end of her

employment, Plaintiff was additionally diagnosed with the following conditions as a result of the

stress of her employment: Mild Dementia with Behavioral Disturbance (February 2, 2020), Severe

Attention Deficit (February 2, 2020), Delirium Superimposed on Dementia (February 2, 2020),

Major Depression with Post Traumatic Stress Disorder Dynamics (PTSD) (June 24, 2020),

Generalized Anxiety (June 24, 2020), Somatic Symptom Disorder with Predominant Pain (June

24, 2020), Unspecified Neurocognitive Disorder (likely ADHD) (June 24, 2020). (Id.). On

September 8, 2020 after her employment with the VA ended, Plaintiff was diagnosed with Bipolar

Disorder with Psychotic Tendencies. (Id.).

        Plaintiff alleges that her supervisors sought ways to retaliate against her to make her lose

her nursing license, face criminal charges, or be terminated from employment. (Id. at 7). Plaintiff

further alleges that Defendant showed neglect by allowing her to continue to dispense medications

following her February 2, 2020 diagnosis of Dementia and related conditions. (Id.). Plaintiff

alleges that the investigation into her behavior regarding a Facebook post “threatening a

coworker”, following her filing of the EEO Complaint, that was conducted on July 22, 2019 was

done without a union representative or an attorney for Plaintiff, in violation of her rights. (Id.).




                                                 5
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 6 of 23 PageID 437



Further, Plaintiff claims on August 1, 2019 as a result of continued retaliation for the EEO

Complaint, Plaintiff was harassed in the parking lot for parking over the white line in her space;

Plaintiff was ticketed for the offense. (Id.). Plaintiff alleges this officer was the same person who

“interrogated” her regarding the Facebook post. (Id.). Plaintiff made a complaint regarding the

retaliation, threats, and harassment by the officer, but her complaints were ignored. (Id. at 8).

                             II.   PROCEDURAL BACKGROUND

       Plaintiff filed this lawsuit on September 23, 2020. (ECF 3). Plaintiff moved to amend her

claims, but also filed a second lawsuit. See Marshall v. Wilkie, 2:21-CV-10-M-BR. The Plaintiff

was allowed to amend her claims (ECF 29), and eventually the two cases were consolidated (ECF

48). Plaintiff’s allegations in the second suit generally overlap the present suit, with the addition

of a factual allegation that Plaintiff was wrongfully suspended without pay in retaliation for her

needed disability accommodations and time off under the FMLA; additionally, it is unclear from

the dates alleged, but Plaintiff may have received an additional medication diversion charge as a

result of retaliation in 2020. See Marshall v. Wilkie, 2:21-CV-10-M-BR. (ECF 3 at 7). Plaintiff

alleges she was harassed based on her disabilities because of her mental cognition and suffered

continued emotional and mental abuse. (Id. at 7-9). These new “consolidated” claims are not the

subject of the Defendant’s Motion to Dismiss in Part. However, Defendant’s recent filing indicates

a separate Motion for Summary Judgment for failure to exhaust administrative remedies will be

filed to addressed these claims, as follows: “Motion for Leave to File an Initial Motion for

Summary Judgment,” (ECF 55 at 2):

       [Plaintiff’s] allegations in [2:21-CV-10-M-BR] address an administrative
       complaint filed with the VA Equal Employment Opportunity (“EEO”) office that
       is separate and distinct from the EEO complaint at issue in her allegations in [the
       original lawsuit, 2:20-CV-215]. (See [2:21-CV-10-M-BR], Doc. 38 at 1-2 (“[T]he
       EEO investigated lawsuit 2:20-CV-215. I made an EEO complaint for Lawsuit
       2:21-CV-10, but I missed a deadline to submit my formal complaint. So they



                                                  6
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                     Page 7 of 23 PageID 438



       refused to investigate my claims.”).) As [Plaintiff] failed to file this second EEO
       complaint within the statutory 15-day limitations period after receiving a notice of
       right to file a formal complaint, she has failed to properly and timely exhaust her
       administrative remedies as to her claims in that EEO complaint.

       Plaintiff brings the following claims for relief:

       1. Failure to accommodate;

       2. Rehabilitation Act (“RA”) pattern of discrimination;

       3. Disparate treatment against a disability;

       4. Discrimination in violation of “Section 619.005”;

       5. Americans with Disabilities Act (“ADA”) claims;

       6. Retaliation and Reprisal Claims under 42 U.S.C. § 12203;

       7. Texas Labor Code § 101.153 violations – insulting and threatening language;

       8. Texas Labor Code § 161.134 violations – racial discrimination;

       9. Texas Labor Code § 81.004 violations – discrimination generally;

       10. Racial Discrimination Claims in violation of 31 U.S.C. § 6711.

(ECF 37-1 at 8). Plaintiff seeks compensatory, general, and special damages, injunctive relief,

interest, fees and costs of court, and punitive damages. (Id. at 9).

                                   III.    LEGAL STANDARD

       Rule 12(b)(1) provides that a defendant may file a motion to dismiss a complaint for “lack

of subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “A case is properly dismissed for lack of

subject matter jurisdiction when the court lacks the statutory or constitutional power to adjudicate

the case.” CleanCOALition v. TXU Power, 536 F.3d 469, 473 (5th Cir. 2008) (quoting Home

Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). In deciding

a Rule 12(b)(1) motion to dismiss, the Court may consider:

           (1) the complaint alone;



                                                  7
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                       Page 8 of 23 PageID 439



            (2) the complaint supplemented by undisputed facts; or

            (3) the complaint supplemented by undisputed facts plus the court’s resolution
            of disputed facts.

King v. U.S. Dept. of Veteran’s Affairs, 728 F.3d 410, 413 (5th Cir. 2013) (quoting Voluntary

Purchasing Grps., Inc. v. Reilly, 889 F.2d 1380, 1384 (5th Cir. 1989)). “The burden of proof for a

Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.” Ballew v. Cont’l Airlines,

Inc., 668 F.3d 777, 781 (5th Cir. 2012). Accordingly, the plaintiff constantly bears the burden of

proof that jurisdiction does in fact exist. Ramming v. United States, 281 F.3d 158, 161 (5th Cir.

2001). A motion to dismiss for lack of subject matter jurisdiction should be granted only if it

appears certain that the plaintiff cannot prove any set of facts in support of his claim that would

entitle plaintiff to relief. Home Builders Ass’n of Miss., Inc., 143 F.3d at 1010. Stated differently,

the Court will grant a motion to dismiss for lack of subject matter jurisdiction only if it appears

certain that the plaintiff cannot prove a plausible set of facts to support a claim that would entitle

it to relief. Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).

        Rule 12(b)(6) provides that a defendant may file a motion to dismiss a complaint for

“failure to state a claim upon which relief can be granted.” In deciding a Rule

12(b)(6) motion to dismiss, the Court “accepts ‘all well-pleaded facts as true, viewing them in the

light most favorable to the plaintiff.’ ” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th

Cir. 2007) (quoting Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467

(5th Cir. 2004)). “However, ‘conclusory allegations or legal conclusions masquerading as

factual conclusions will not suffice to prevent a motion to dismiss.’” Ruiz v. Brennan, 851 F.3d

464, n.5 (5th Cir. 2017) (quoting Jones v. Alcoa, Inc., 339 F.3d 359, 362 (5th Cir. 2003)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.



                                                    8
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                     Page 9 of 23 PageID 440



662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 555–56, “Factual allegations

must be enough to raise a right to relief above the speculative level . . .”). “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556

U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. at 678. Additionally, under

Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8(a)(2)’s

pleading standard does not require detailed factual allegations, but it demands more than labels

and conclusions. See Iqbal, 556 U.S. at 678. A formulaic recitation of the elements of a cause of

action is insufficient. Id.

        While a plaintiff is not required to plead a prima facie case based on discrimination to

survive Rule 12(b)(6), she must set forth allegations that would enable the court to reasonably infer

that her employer discriminated against him in violation of Title VII and took the alleged adverse

employment action because she is a member of a protected class. See Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 511-12 (2002).

                                         IV.    ANALYSIS

    A. Defendant’s Motion to Dismiss In Part Plaintiff’s Claims under Rule 12(b)(1)

        Defendant argues Plaintiff “has failed to demonstrate the Court has jurisdiction over some

of her claims…” (ECF 40 at 7). Marshall brings ADA claims and Texas Labor Code claims, in

addition to her Title VII and RA claims. (ECF 37-1 at 8). Defendant argues that Title VII and RA




                                                  9
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 10 of 23 PageID 441



claims are exclusive remedies for the violations claimed by Plaintiff in her federal lawsuit, and as

such, this Court has no jurisdiction over her ADA, Texas Labor Code, or any other statutory claims.

(ECF 40 at 7).

       In the case at bar, as in Preiser and the other cases cited above, the established
       principle leads unerringly to the conclusion that [section] 717 of the Civil Rights
       Act of 1964, as amended, provides the exclusive judicial remedy for claims of
       discrimination in federal employment.

Brown v. Gen. Servs. Admin., 425 U.S. 820, 835 (1976) (citing Preiser v. Rodriguez, 411 U.S. 475,

489-490 (1973)) (emphasis added). Plaintiff seeks damages based on racial and disability

discrimination in her federal employment. (ECF 37-1 at 1-9). Thus, Title VII is the sole remedy

for Plaintiff to recover based on her racial discrimination claims. See id. at 835.

       Further, Plaintiff’s disability claims also have one exclusive remedy: the RA. See Dark v.

Potter, 293 Fed. Appx 254, 258 (5th Cir. 2008) (citing Jones v. Potter, 488 F.3d 397, 403 (6th Cir.

2007) (“The Rehabilitation Act, not the Americans with Disabilities Act (ADA), constitutes the

exclusive remedy for a federal employee alleging disability-based discrimination.” (citations

omitted))). Thus, the RA is the appropriate statutory authority by which Plaintiff must pursue her

disability claims. As such, this Court must dismiss Plaintiff’s state law and ADA claims.

   B. Defendant’s Motion to Dismiss In Part Plaintiff’s Claims under Rule 12(b)(6)

       Defendant requests the Court dismiss some of Plaintiff’s claims under Rule 12(b)(6),

arguing she has failed to adequately plead a claim for relief as outlined for each claim infra. (See

ECF 40 at 12-28).

      i.   Plaintiff’s Disparate Treatment Claims

       Defendant argues that the allegations contained in Plaintiff’s First Amended Complaint

concerning disparate treatment based on racial discrimination and disability discrimination fail to

state a claim for relief. (Id. at 12). However, Defendant acknowledges Plaintiff has stated a claim



                                                 10
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                   Page 11 of 23 PageID 442



for disparate treatment under Title VII in regard to her performance of additional duties on the

basis of race. (Id.).

                a. Plaintiff’s Title VII Disparate Treatment in the Investigation of Her
                   Complaint(s) (Racial Discrimination)

        Plaintiff has pleaded a disparate treatment, not a disparate impact claim. See Pacheco v.

Mineta, 448 F.3d 783, 787 (5th Cir. 2006) (explaining the difference between disparate treatment

and disparate impact discrimination). Title VII creates a federal cause of action for two largely

separate theories of discrimination: disparate treatment and disparate impact. International

Brotherhood of Teamsters v. United States, 431 U.S. 324 (1977). Disparate treatment

discrimination addresses employment actions that treat an employee worse than others based on

the employee’s race, color, religion, sex, or national origin. Id. In such disparate treatment cases,

proof and finding of discriminatory motive is required. Id.

        Disparate impact discrimination, on the other hand, addresses employment practices or

policies that are facially neutral in their treatment of these protected groups, but, in fact, have a

disproportionately adverse effect on such a protected group. Hebert v. Monsanto, 682 F.2d 1111,

1116 (5th Cir. 1982). In disparate impact cases, proof or finding of discriminatory motive is not

required. Id. Here, Plaintiff does not challenge particular policies held or applied by the VA during

her tenure; rather, she challenges her treatment by her coworkers and supervisors, based on racial

discrimination. Thus, Plaintiff brings disparate treatment claims.

        Disparate treatment based on race can be the basis for a Title VII claim. See 42 U.S.C. §§

2000e et seq.; see also Pacheco v. Mineta, 448 F.3d 783, 787 (5th Cir. 2006). “In such disparate-

treatment cases, proof and finding of discriminatory motive is required.” Pacheco, 448 F.3d at

787; see also Ang v. Procter & Gamble Co., 932 F.2d 540, 548–49 (6th Cir. 1991) (“[T]he aim [of




                                                 11
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 12 of 23 PageID 443



a court that is assessing an alleged Title VII violation] is not to review bad business decisions, or

question the soundness of an employer’s judgment.”).

       A plaintiff need only plausibly allege facts going to the ultimate elements of a claim to

survive a motion to dismiss. Thus, the Court must first determine the elements of the claim. The

McDonnell Douglas framework requires a plaintiff making a disparate treatment claim to establish

a prima facie case by showing: (1) that he or she is a member of a protected class; (2) that he or

she was qualified for the position at issue; (3) that he or she was subject to an adverse employment

action; and (4) that other similarly situated employees who were not members of the same

protected class as the plaintiff were treated more favorably than the plaintiff. Bryan v. McKinsey

& Co., Inc., 375 F.3d 358, 360–61 (5th Cir. 2004).

       In 2002, the Supreme Court unanimously stated that the McDonnell Douglas framework

“is an evidentiary standard [as opposed to] a pleading requirement” and that “it is not appropriate

[under a notice pleading system] to require a plaintiff to plead facts establishing a prima facie

case” under McDonnell Douglas in order to survive a Rule 12(b)(6) motion to dismiss.

Swierkiewicz, 534 U.S. at 510–11. The Supreme Court’s subsequent articulation of the

“plausibility” standard in Twombly and Iqbal has complicated the holding in Swierkiewicz, but

Swierkiewicz has never been explicitly overruled, and Twombly even cited it with seeming

approval. See Twombly, 550 U.S. at 569–70. In the Fifth Circuit, a court that is evaluating a Rule

12(b)(6) motion in a Title VII case can thread the needle between Swierkiewicz and the

“plausibility” standard by “consider[ing] the McDonnell Douglas framework,” as long as the court

does not enforce the framework as “a rigid pleading requirement.” Puente v. Ridge, 324 Fed. Appx.

423, 427–28 (5th Cir. 2009). Ultimately, “no plaintiff is exempt from her obligation to allege facts

sufficient to state all the elements of her claim[,]” Id. at 428 (quotation marks omitted), so elements




                                                  12
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 13 of 23 PageID 444



of the McDonnell Douglas framework can be used to determine whether the plaintiff has plausibly

alleged that the defendant “took the adverse employment action against [the] plaintiff because of

her protected status[,]” which is “the ultimate question in a Title VII disparate treatment claim[.]”

Raj v. Louisiana State Univ., 714 F.3d 322, 331 (5th Cir. 2013) (internal quotation marks omitted;

emphasis in original) (affirming dismissal of disparate treatment claim under Rule 12(b)(6)

because the plaintiff’s complaint “did not allege any facts, direct or circumstantial, that would

suggest [the defendant’s] actions were based on [the plaintiff’s] race or national origin or that [the

defendant] treated similarly situated employees of other races or national origin more favorably”).

       Defendant claims that Plaintiff has failed to adequately allege either direct or circumstantial

evidence of discrimination with regard to her disparate treatment claim for the Defendant’s failure

to investigate Plaintiff’s EEO complaint and other complaints made to her supervisor that Plaintiff

filed or sent concerning her discriminatory treatment. (ECF 40 at 12-15). The Court disagrees. The

Court notes that Defendant acknowledges that Plaintiff stated a disparate treatment claim regarding

her allegations that she was forced to perform additional tasks based on her race. (Id. at 12). The

essential elements of that disparate treatment claim are the same as the disparate treatment claim

for failure to investigate her allegations of discrimination. Thus, Defendant essentially

acknowledges that Plaintiff pleaded facts sufficient to establish adverse employment action, less

favorable treatment, and discriminatory motive for this claim. There is no articulated dispute that

Plaintiff’s race is a protected class and no specific argument that Plaintiff was not qualified, as an

RN, to perform the duties of an RN. Essentially, Defendant argues that the allegations in the First

Amended Complaint are sufficient to support the elements of adverse employment action, less

favorable treatment, and discriminatory motive for one disparate treatment claim (additional tasks

and duties) but insufficient for another (failure to investigate). Defendant’s briefing does not




                                                 13
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                      Page 14 of 23 PageID 445



distinguish why one disparate treatment claim would survive a Rule 12(b)(6) motion and another,

based on the same Amended Complaint, would fail to allege the same necessary facts of adverse

employment actions, less favorable treatment and discriminatory motive.

        First, Defendant argues that Plaintiff has failed to allege facts supporting the element of an

“adverse employment action.” (ECF 40 at 14, 16). An adverse employment action consists of

“ultimate employment decisions” such as hiring, granting leave, discharging, promoting, demoting

and compensating. See Pegram v. Honeywell, Inc., 361 F.3d 272, 281-82 (5th Cir. 2004).

Defendant argues that the alleged failure to investigate Plaintiff’s discrimination claims did not

constitute an “adverse employment action.” However, looking solely to the allegations and not a

higher evidentiary burden, Plaintiff has asserted that the failure to investigate her claims resulted

in her demotion from RN to CNA. (ECF 37-1 at 3). Specifically, when Plaintiff’s allegations are

construed liberally as required, Plaintiff asserts that the racially motivated actions of an LVN led

to medication diversion allegations, a factor contributing to her demotion; this is exactly what

Plaintiff alleges contributed to her other disparate treatment claim – that she had to perform

additional tasks and duties. (Id. at 3-5). Combined with the fact that Plaintiff alleges that the failure

to investigate her claims resulted in her “false” conviction for medication diversion (Id. at 3), a

demotion was the result of the failure to investigate, per the allegations in the First Amended

Complaint. (Id.).

        Second, Defendant argues that Plaintiff failed to allege facts supporting the element that

she was “treated less favorably than others similarly situated outside of [her] protected class.”

(ECF 40 at 14). Plaintiff must identify an employee under “nearly identical” circumstances who

did not have adverse employment action taken against her. See Okoye v. Univ. of Tex. Houston

Health Sci. Ctr., 245 F.3d 507, 514 (5th Cir. 2017). Plaintiff asserts she was the only African




                                                   14
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 15 of 23 PageID 446



American RN working at the CLCA during her employment and that she was the only RN demoted

to CNA. (ECF 37-1 at 3-4). Thus, it can be inferred that other individuals, outside of her protected

class (race) were treated more favorably in that they were not assigned the additional physical

duties associated with a CNA. Again, Plaintiff alleges that this treatment was the result of

Defendant’s failure to investigate her claims of discrimination.

       Finally, Defendant argues that Plaintiff provides no more than “her own speculative

conclusions” that the actions of Defendant in failing to investigate her complaints were motivated

by race. (ECF 40 at 15). This is the closest call in determining whether Plaintiff has stated a claim.

A failure to provide factual allegations in support of a discriminatory motive results in a legally

deficient claim under Title VII. See Wyre v. Bollinger Shipyards, Inc., No. Civ. A. 14-1759, 2015

WL 222327, at *5-6 (E.D. La. Jan. 14, 2015). A district court errs by requiring “a showing of each

prong of the prima facie test for disparate treatment at the pleading stage[.]” Raj v. La. State Univ.,

714 F.3d 322, 331 (5th Cir. 2013). But the Fifth Circuit has also explained that, although plaintiffs

do not “have to submit evidence to establish a prima facie case of discrimination at this stage, [they

must] plead sufficient facts on all of the ultimate elements of a disparate treatment claim to make

[their] case plausible.” Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 470 (5th Cir. 2016)

(emphasis added) (explaining a plaintiff must allege “facts, [either] direct or circumstantial, that

would suggest [the employer’s] actions were based on [the plaintiff’s] race or national origin or

that [the employer] treated similarly situated employees of other races or national origin more

favorably”); see also Pacheco, 448 F.3d at 787 (a “discriminatory motive is required” for disparate

treatment claims).

       The Fifth Circuit notes that it is error to require a plaintiff to plead something more than

the “ultimate elements” of a claim. Chhim, 836 F.3d at 470. A court thus inappropriately heightens




                                                  15
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                   Page 16 of 23 PageID 447



the pleading standard by subjecting a plaintiff’s allegations to a rigorous factual or evidentiary

analysis under the McDonnell Douglas framework in response to a motion to dismiss. See

Swierkiewicz, 534 U.S. at 512, (explaining “the precise requirements of a prima facie case can

vary depending on the context and were ‘never intended to be rigid mechanized, or ritualistic’ ”

(quoting Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978))); see also Twombly, 550 U.S.

at 548 (citing Swierkiewicz, 534 U.S. at 508) (explaining that the Twombly pleading standard

“[does] not require[ ] heightened fact pleading of specifics, but only enough facts to state a claim

to relief that is plausible on its face”). Such factual inquiries are better suited to a summary

judgment analysis than a Rule 12(b)(6) analysis. See, e.g., Thompson v. City of Waco, 764 F.3d

500, 506 (5th Cir. 2014) (explaining “that further assessment of [appellant’s] claim is fact-

intensive and better suited for the summary-judgment or trial stage”).

       To establish disparate treatment so as to present circumstantial proof of a discriminatory

motive on Defendant’s part, Plaintiff must demonstrate that a “similarly situated” employee

outside Plaintiff’s protected class was treated differently. Wheeler v. BL Dev. Corp., 415 F.3d 399,

405-06 (5th Cir. 2005). Plaintiff alleges discrimination based on race in that the investigation into

medication diversion charges credited the testimony of an LVN of a different race rather than

Plaintiff’s own testimony. Plaintiff cannot establish discriminatory motive through these

allegations alone according to this standard. However, Plaintiff has alleged that the LVN

disparaged her based on race (through the use of racial slurs and by insubordination) prior to the

LVN’s actions in planting evidence in Plaintiff’s cart, leading to medication diversion allegations.

       Here, Plaintiff has alleged a discriminatory motive. The facts she has alleged indicating

such motive include the use of racial slurs by coworkers (specifically the LVN) and the failure by

supervisors to correct the behavior when she reported it – thereby “condoning” such racially




                                                 16
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                   Page 17 of 23 PageID 448



motivated behavior. (ECF 37-1 at 2-7). Plaintiff does not cite specific instances in her allegations

of what statements were made by coworkers, nor does she tie these statements to particular

employment conditions, including her demotion, except to say they created a hostile work

environment. Plaintiff does allege that her treatment during a June 2019 employee meeting was

disparate and racially motivated, as evidenced by the behavior of the participants. (ECF 37-1 at 3-

4). Notably, most of the allegations in Plaintiff’s Amended Complaint relate to a “snowball” effect

of continued treatment that led to her demotion (e.g. the LVN’s racial slurs, her behavior in

“planting” medication in Plaintiff’s cart, the medication diversion charge, Plaintiff’s response and

Defendant’s failure to investigate Plaintiff’s claims and Plaintiff’s subsequent demotion). Thus,

looking at the allegations as a whole, Plaintiff’s claim for disparate treatment for failure to

investigate are sufficient to survive a Rule 12(b)(6) analysis, and the Court will not subject

Plaintiff’s claims to an analysis best suited to the summary judgment stage of proceedings.

               b. Plaintiff’s RA Claims (Disability Discrimination)

       The RA states that “[n]o otherwise qualified individual with a disability in the United States

... shall, solely by reason of her or his disability, be ... subjected to discrimination under any

program or activity receiving Federal financial assistance ... or activity conducted by the United

States Postal Service.” 29 U.S.C. § 794(d). Relief under the RA requires Plaintiff to prove (1) she

is an “individual with a disability”; (2) who is “otherwise qualified”; (3) who worked for a

“program or activity receiving Federal financial assistance”; and (4) who was discriminated

against “solely by reason of her disability.” Hileman v. City of Dallas, Tex., 115 F.3d 352, 353

(5th Cir. 1997). The RA defines an individual with a disability as a person who has a physical or

mental impairment that “substantially limits one or more of such person’s major life activities.”

Id. (quoting 29 U.S.C. § 706(8)(B)).




                                                17
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                   Page 18 of 23 PageID 449



       Again here, while Plaintiff need not plead a prima facie case, she must provide grounds

demonstrating an entitlement to relief that are more than “labels and conclusions, and a formulaic

recitation of the elements of a cause of action.” See Swierkiewicz v. Sorema N.A., 534 U.S. 506,

509–10 (2002); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). She must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. As the

Supreme Court noted:

       Rule 8(a)(2) still requires a “showing,” rather than a blanket assertion, of
       entitlement to relief. Without some factual allegation in the complaint, it is hard to
       see how a claimant could satisfy the requirement of providing not only “fair notice”
       of the nature of the claim, but also “grounds” on which the claim rests.

Id. at 555 n.3. Pro se complaints are liberally construed, but the Court need not accept entirely

conclusory allegations. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

       Defendant argues that Plaintiff has failed to allege disparate treatment based on a disability

because although Plaintiff did allege an “adverse employment action,” she failed to allege a “causal

connection between her demotion and her disability.” (ECF 40 at 17-19). The Court agrees. In

order to constitute an adverse employment action in a disability case, the disability discrimination

must “play a role in the employer’s decision making process and have a determinative influence

on the outcome.” Pinkerton v. Spellings, 529 F.3d 513, 519 (5th Cir. 2008).

       Plaintiff alleges that her supervisor allowed other employees to victimize Plaintiff because

of her physical limitations, disabilities, and race during an employment meeting in June of 2019.

(ECF 37-1 at 1). Plaintiff alleges she suffers from “Chronic Fatigue, Fibromyalgia, and Adrenal

Insufficiency” and that her coworkers discriminated against her because of her disabilities. (Id. at

1-2). Plaintiff alleges that an Assistant Nurse Manager, who had a conflict of interest based on

familial relationships with individuals involved, informed Plaintiff that she had to continue

working with an insubordinate LVN or else be demoted to the position of Certified Nurse’s



                                                18
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                    Page 19 of 23 PageID 450



Assistant (“CNA”), a more physically demanding job beyond Plaintiff’s physical limitations. (Id.

at 3). Plaintiff alleges that she had to use over 1,000 hours of leave pursuant to the FMLA during

this time. (Id. at 6). Plaintiff further alleges she made repeated complaints of racial discrimination

and disability discrimination, which were ignored, during her tenure with the VA. (Id.). Plaintiff

clearly alleges that no other RN was forced to perform the duties of a CNA. (Id. at 3-4).

       However, the Court agrees that Plaintiff has failed to allege any causal connection between

her demotion and her disability; rather, Plaintiff links her demotion to racial discrimination. As

such, Plaintiff has not stated a disparate treatment claim under the RA.

     ii.   Plaintiff’s Retaliation Claims

       A plaintiff must establish a prima facie case by showing the three elements of retaliation

under the RA: (1) the employee engaged in a protected activity, such as filing an EEO Complaint;

(2) the employer took adverse employment action against the employee; and (3) a causal

connection exists between that protected activity and the adverse employment action. See

Calderon v. Potter, 113 Fed. Appx. 586, 592 (5th Cir. 2004). The definition for adverse

employment action is broader for retaliation claims than for discrimination claims. See Brown v.

Liberty Mut. Grp., Inc., 616 Fed. Appx. 654, 658 (5th Cir. 2015).

       Defendant argues that Plaintiff “plead[ed] no facts to support either the second or third

elements of a retaliation claim.” (ECF 40 at 22). Plaintiff alleges that her supervisor retaliated

against her four days after the filing of the EEO Complaint by “writing her up” for five violations

of employee conduct and investigating each of those violations. (ECF 37-1 at 2). Plaintiff claims

that the investigations were conducted by an individual with a conflict of interest. (Id.). Plaintiff

alleges her supervisor’s conduct was based on racial discrimination and discrimination for her

physical disabilities. (Id.). Plaintiff additionally asserts that the medication diversion allegations




                                                 19
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                      Page 20 of 23 PageID 451



were a part of the retaliation. (Id.). Thus, Plaintiff has pleaded sufficient facts to support the second

and third prong of a retaliation claim.

        An adverse employment action is one that “might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” See Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 67 (2006). Here, Plaintiff was subjected to “write ups,” presumably deficient

performance allegations, and investigations, which could very likely result in termination. The

Court is unpersuaded by Defendant’s argument that such actions would not dissuade an individual

from pursuing an EEO Complaint. These “write ups” could also be used against Plaintiff to support

her demotion to CNA. Plaintiff was actually demoted, per her allegations, and if such constitutes

an adverse employment action (as acknowledged by Defendant regarding Plaintiff’s RA claims

above) for purposes of her RA discrimination claim, then such constitutes adverse employment

action for retaliation purposes.

        Next, Defendant argues that Plaintiff failed to cite a causal connection between the adverse

employment action and the protected activity. Defendant argues Plaintiff “has not provided any

dates to indicate that any of these alleged adverse employment actions occurred after she filed her

EEO Complaints.” (ECF 40 at 24). Earlier in his briefing, Defendant acknowledged that Plaintiff

alleged these “write ups” occurred four days after the EEO Complaint was filed. (ECF 40 at 22).

Defendant states Plaintiff has failed to state a prima facie case, but a prima facie case is not

necessary to survive a motion to dismiss under Rule 12(b)(6). Defendant in essence tries to convert

the Court’s analysis to that required for a motion for summary judgment. Although it is not clear

from the pleadings if the medication diversion allegations arose prior to Plaintiff’s EEO

Complaint, she does appear to allege the allegations were a part of the retaliation. Thus, Plaintiff’s

claim for retaliation under the RA should not be dismissed.




                                                   20
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                     Page 21 of 23 PageID 452



     iii.      Plaintiff’s Harassment and Hostile Work Environment Claims (Title VII)

            To state a claim for harassment based on a hostile work environment theory, a plaintiff

must allege facts sufficient to state all the elements of the claim: (1) she belongs to a protected

group; (2) she was subjected to unwelcome harassment; (3) the harassment complained of was

based on a protected characteristic; (4) the harassment complained of affected a term, condition,

or privilege of employment; and (5) the employer know or should have known of the harassment

in question and failed to take prompt remedial action. See Ramsey v. Henderson, 286 F.3d 264,

268 (5th Cir. 2002).

            Defendant argues that two instances comprise Plaintiff’s claim for a hostile work

environment: (1) the June 24, 2019 meeting and her treatment during that meeting; and (2) the

failure by the VA to intervene in her conflicts with coworkers (this failure itself comprising

multiple issues Plaintiff experienced with coworkers). (ECF 40 at 27). Although Defendant

focuses on “hostility” toward Plaintiff based on her disabilities, the Plaintiff alleges that both

disability and race played a role in this environment and her treatment, and both are “protected

groups.” Taking Plaintiff’s allegations as a whole (racial slurs by an LVN, daily insubordination

based on racial bias, being “framed” for medication diversion, demotion to physically demanding

CNA duties, censure for use of heating pad or space heater, etc.) the Court determines that Plaintiff

has stated a claim that this harassment was the result of her race and physical disabilities and has

stated sufficient facts to allege conduct “that a reasonable person would find it hostile and abusive,

and subjectively offensive…” See Harris v. Forklift Sys., Inc., 510 U.S. 17, 21-22 (1993).

   C. Unchallenged Claims Not Subject to Defendant’s Partial Motion to Dismiss

            Finally, Defendant acknowledges that the following claims are not subject to its Motion to

Dismiss in Part, and these claims will remain in this lawsuit: RA claim for failure to accommodate




                                                   21
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                   Page 22 of 23 PageID 453



her disabilities (e.g. providing an ergonomic chair, closer disability parking space, and/or allowing

temperature regulating devices like space heaters or heating pads); Title VII disparate treatment

claim for racial discrimination as the only African American RN required to work as a CNA. (ECF

40 at 8). Defendant, as outlined supra, challenges all of Plaintiff’s remaining RA and Title VII

claims, but these two claims will remain in the suit as unchallenged by the Defendant.

                                  V.     RECOMMENDATION

       For the above reasons, it is the RECOMMENDATION of the United States Magistrate

Judge to the United States Chief District Judge that Defendant’s Motion to Dismiss In Part (ECF

40) be (1) GRANTED in part pursuant to Rule 12(b)(1) with respect to Plaintiff’s ADA, Texas

Labor Code and other statutory claims; GRANTED in part pursuant to Rule 12(b)(6) with respect

to Plaintiff’s RA claims for disparate treatment based on disabilities for failure to allege a causal

connection; and (2) DENIED with respect to Plaintiff’s Title VII disparate treatment for failure to

investigate claims; DENIED with respect to Plaintiff’s RA retaliation claims; and DENIED with

respect to Plaintiff’s Harassment and Hostile Work Environment claims. Plaintiff’s RA disability

accommodation claim and Title VII racial discrimination in job duties and the requirement to

perform additional tasks (RN working as a CNA) claim were not subject to the Motion to Dismiss

and remain in this suit.

       This District generally allows plaintiffs at least one opportunity to cure pleading

deficiencies if such deficiencies may be cured through amendment. See Wilson v. Deutsche Bank

Tr. Co. Americas as Tr. for Residential Accredit Loans, Inc., No. 3:18-CV-0854-D, 2019 WL

175078, at *8 (N.D. Tex. Jan. 10, 2019). The undersigned acknowledges that Plaintiff has already

amended her Complaint (See ECF 37) and had a second case consolidated into this case (ECF 48),

and thus has had an opportunity to cure any pleading deficiencies. However, as this is the first time




                                                 22
Case 2:20-cv-00215-M-BR Document 57 Filed 07/15/21                  Page 23 of 23 PageID 454



the Court has analyzed Plaintiff’s pleadings, the undersigned recommends Plaintiff’s RA claims

for disparate treatment based on disabilities, dismissed pursuant to Rule 12(b)(6), be DISMISSED

without prejudice to refiling. Plaintiff’s claims dismissed pursuant to Rule 12(b)(1) should be

dismissed without prejudice, but should not be refiled in federal court, as the jurisdictional

deficiencies cannot be cured by repleading.

                           VI.     INSTRUCTIONS FOR SERVICE

       The United States District Clerk is directed to send a copy of this Findings, Conclusions,

and Recommendation to each party by the most efficient means available.

       IT IS SO RECOMMENDED.

       ENTERED July 15, 2021.




                            * NOTICE OF RIGHT TO OBJECT *

Any party may object to these proposed findings, conclusions, and recommendation. In the event
parties wish to object, they are hereby NOTIFIED that the deadline for filing objections is fourteen
(14) days from the date of filing as indicated by the “entered” date directly above the signature
line. Service is complete upon mailing, Fed. R. Civ. P. 5(b)(2)(C), or transmission by electronic
means, Fed. R. Civ. P. 5(b)(2)(E). Any objections must be filed on or before the fourteenth (14th)
day after this recommendation is filed as indicated by the “entered” date. See 28 U.S.C. § 636(b);
Fed. R. Civ. P. 72(b)(2); see also Fed. R. Civ. P. 6(d).

Any such objections shall be made in a written pleading entitled “Objections to the Findings,
Conclusions, and Recommendation.” Objecting parties shall file the written objections with the
United States District Clerk and serve a copy of such objections on all other parties. A party’s
failure to timely file written objections shall bar an aggrieved party, except upon grounds of plain
error, from attacking on appeal the unobjected-to proposed factual findings, legal conclusions, and
recommendation set forth by the Magistrate Judge and accepted by the district court. See Douglass
v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded by
statute on other grounds, 28 U.S.C. § 636(b)(1), as recognized in ACS Recovery Servs., Inc. v.
Griffin, 676 F.3d 512, n.5 (5th Cir. 2012); Rodriguez v. Bowen, 857 F.2d 275, 276–77 (5th Cir.
1988).




                                                23
